DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites “the stereo matching method of claim 9”, however claim 9 recites “ the stereo matching apparatus …”.
Claim 13 is also rejected since it recites the limitations in claim 12.

For purpose of applying art, “the stereo matching method of” in claims 12 and 13 are interpreted as “the stereo matching apparatus of”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI (US20180255283).

Regarding claim 1, LI teaches a stereo matching method, comprising: 
extracting feature points of a first image and feature points of a second image, the first image and the second image together constituting a stereo image([0006], at least two images among multi-view images of the object; [0044], corresponding features); 
determining reference points([0006], reference pixels) including a disparity value of each of the reference points([0006], disparity values of reference pixels) by matching the feature points of the second image to the feature points of the first image([0006], at least two images among multi-view images of the object; [0044], corresponding features); 
classifying classes of the reference points based on at least one of a consistency and a correlation of the reference points([0006], derive a disparity map; [0062], Based on the confidence map and the initial disparity map, pixels having confidences higher than a confidence threshold T0 are selected as reference points ); and 
performing, based on a reliability of the disparities of the reference points for each class([0062], It is assumed that positions of a set of reference points determined finally are {pig}, and corresponding disparity values and confidence values are {DL(pig)} and {ML(pig)}), stereo matching on pixels of which disparities are not determined in the first image and the second image( [0062], A three-dimensional plane equation Pn fitted … For a pixel position p=(x, y) in the triangle Hn) by propagating a first disparity value of a reference point or propagating a second disparity value of another reference point adjacent to the reference point([0062], its disparity value is determined as d0 by plane prediction).



Regarding claim 3, LI teaches the stereo matching method of claim 2, wherein the performing of stereo matching on the pixels by updating the disparity values further comprises: 
based on the reliability of the disparities of the reference points([0062], It is assumed that positions of a set of reference points determined finally are {pig}, and corresponding disparity values and confidence values are {DL(pig)} and {ML(pig)}), propagating a disparity value of a reference point classified into a third class to a disparity value of a reference point classified into at least one of a first class or a second class, the reference point classified into the third class being adjacent to the reference point classified into at least one of the first class or the second class among the reference points( [0064], Based on the reference points { pig },a two-dimensional Delaunay triangulation may be performed to determine a set of connected triangles {Hn} on the disparity map); and performing stereo matching on the pixels based on the propagated disparity value( [0064], A three-dimensional plane equation Pn fitted according to these vertices can be constructed).

Regarding claim 4 LI teaches the stereo matching method of claim 3, wherein the performing stereo matching on the pixels based on the propagated disparity value further comprises: determining a polygon that uses the reference points respectively classified into the first class, the second class, and the third class as vertices( [0064], Based on the reference points { pig },a two-dimensional Delaunay Hn} on the disparity map); determining a search range for calculating disparities of pixels present in the polygon based on the propagated disparity value([0062], its disparity value is determined as d0 by plane prediction); and performing stereo matching on the pixels based on the search range( [0064], A three-dimensional plane equation Pn fitted according to these vertices can be constructed).

Regarding claim 5 LI teaches the stereo matching method of claim 2, wherein the performing of stereo matching on the pixels by updating the disparity values of the reference points comprises: resetting a window that extracts the disparity values of the reference points classified into the first class and the second class from each of the first image and the second image([0064], connected triangles {Hn} ) ; and performing stereo matching on the pixels based on the reset window( [0064], A three-dimensional plane equation Pn fitted according to these vertices can be constructed).


Claim 7 recites the non-transitory computer-readable storage medium for the method of claim 1. Since LI also teaches such a medium (1102, 1103 in Fig. 11), claim 7 is also rejected.
 
Claims 8-12 recites the apparatus for claims 1-5.  Since LI also teaches such an apparatus(Fig. 11), claims 8-12 are also rejected.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661